UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7677



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


PERSONNE ELRICO MCGHEE, a/k/a Rico,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-93-46)


Submitted: January 15, 2004                 Decided:   January 28, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Personne Elrico McGhee, Appellant Pro Se. Paul Thomas Camilletti,
OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Personne Elrico McGhee appeals a district court order

denying his motion to modify his sentence.           We have reviewed the

record   and    the    district   court    order    and   find    no    error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. McGhee, No. CR-93-46 (N.D.W. Va. Oct. 6, 2003).

We   dispense   with   oral   argument    because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                   - 2 -